Citation Nr: 9910682	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-09 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a disorder manifested 
by bilateral foot pain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran had verified service from May 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
a bilateral foot disorder.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating a diagnosis of a bilateral foot disorder 
related to active service. 


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a disorder of the feet.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records include a September 1979 entrance 
medical report showing that the veteran's feet were normal.  
In an accompanying report of medical history, the veteran 
indicated that he did not have or had not had foot trouble.

A December 1980 medical record shows a diagnosis of a 
fractured right foot.  A March 1981 x-ray report indicates 
that the veteran complained of morning stiffness and 
commented that he had injured his right foot eight years 
earlier.  The report shows some bony demineralization of the 
right foot.  The physician was unclear whether the diagnosis 
represented a residual from the pre-service injury or a new 
development of arthritis.  An April 1981 x-ray report shows a 
provisional diagnosis of left foot pain and left heel pain; 
and the impression was no significant abnormalities.  A 
consultation report, dated in the same month, shows a 
provisional diagnosis of osteoporosis of the feet.  A May 
1981 medical record shows a questionable assessment of 
demineralization of both feet.  The veteran complained, 
according to a June 1981 medical record, of a painful left 
heel spur and the physician indicated that a foot x-ray was 
negative for demineralization of the left foot bone and 
provided a diagnosis of plantar fasciitis.  A November 1981 
medical report, which shows that the veteran complained of a 
left foot problem, is the last report of record pertinent to 
the feet.  A separation report is not of record.

A post-service VA consultation report dated in February 1986 
indicates that the veteran complained of right foot pain when 
sitting in the car; the provisional diagnosis was foot pain, 
etiology unknown.

According to a January 1994 report of a VA examination, the 
veteran indicated that while participating in a hand-grenade 
exercise during basic training in the summer of 1980, he 
tripped and fell over a ditch and injured his left foot.  An 
x-ray of the left foot was taken and no fractures were noted.  
He indicated that his left foot pain and edema gradually 
decreased and the left foot had returned to normal after 
approximately ten days.  Approximately one month after this 
injury, the veteran developed severe mid foot pain and it 
continued over the following four months.  In the fall of 
1980, he developed severe bilateral mid foot pain and left 
heel pain; an x-ray was taken and no fractures were noted.  
The veteran indicated that bilateral arch supports were 
provided to him and he noted a decrease in mid foot pain 
after he began wearing the supports.  The examiner noted that 
the metatarsal and tarsal areas of the dorsum of the right 
foot were moderately tender, and mildly tender over the same 
areas of the left foot, including the arch.  The veteran 
complained of pain with both right and left foot motion.  The 
physician noted a well-healed surgical scar at the base of 
the right second toe from a carpet knife laceration fifteen 
years prior to the examination.  An x-ray of the feet was 
unremarkable.  The physician noted that the etiology of pain 
to the right foot and left heel remained undetermined.

An August 1998 report by an independently contracted 
physician, Dr. M.E, indicated that the veteran complained of 
bilateral foot pain and instability, and denied current 
treatment.  Dr. M.E. noted that there were no objective 
aspects of the disability.  The veteran provided a history 
indicating that he had participated in a hand-grenade 
throwing exercise during basic training and fell over a 
ditch, injuring his left foot.  He had pain and the foot 
became swollen.  Dr. M.E. reported the following:  AP/and the 
lateral x-ray views of the veteran's feet were normal; no 
arthritis involving the tarsal bones or metatarsal junctions; 
normal weight-bearing density to the bone; and the veteran's 
shoes showed normal wear patterns.  The physician also noted 
that the veteran's "very abnormal wide base staggering gait 
which he demonstrated in the examining room, did not appear 
to be organic and was not demonstrated upon leaving the 
room."  The reported diagnosis was bilateral foot pain.  Dr. 
M.E. stated that the veteran has "no objective evidence for 
disability."


Pertinent Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).


Analysis

In this case, the Board finds that the veteran has not 
submitted competent medical evidence demonstrating a current 
disorder manifested by bilateral foot pain related to active 
service.  An objective diagnosis is necessary in order to 
warrant service connection.  A subjective finding of foot 
pain is not a diagnosis, but is a symptom of a disorder.  See 
38 C.F.R. § 3.303(b).  There is no objective evidence of a 
current disability manifested by bilateral foot pain, as 
noted by Dr.M.E. and consistent with the January 1994 VA 
examination report.  The x-ray referred to in the August 1998 
report by Dr. M.E. indicated that the veteran's feet were 
normal.  Furthermore, the Board notes that the veteran denied 
current treatment of the feet.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 
104 F.3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

The Board acknowledges the veteran's contention that he has 
had continual foot pain since service and this is supported 
by competent evidence of his complaints.  As a lay person, 
the veteran can provide evidence of visible symptoms.  See 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Espiritu, 2 Vet. 
App. 492.  However, without medical knowledge, he is not 
competent to offer opinions or to make such conclusions 
regarding medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions).  No competent 
professional has established a post-service diagnosis of a 
foot disability.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claim appears to be not well-
grounded where an appellant has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1966).

In his April 1995 substantive appeal and February 1998 
statement, the veteran referred to 1983 and 1984 VA treatment 
specific to the feet received in San Francisco.  The Board 
notes that the RO made two requests for the veteran's VA 
outpatient records from the San Francisco VA facility dated 
1983 to 1984 and that they are of record.  However, treatment 
specific to the feet is not shown until 1986.  It appears 
that all San Francisco VA records pertinent to the veteran 
are associated with the claims file. 

The Board also notes that the veteran's separation medical 
report, if completed, is not of record.  The RO requested all 
available service records from the National Personnel Records 
Center and of the service records received, there is no 
indication that there are any missing records.  As such, the 
Board finds that it has met its duty to assist the veteran in 
the completion of his application.  38 U.S.C.A. § 5103.

Accordingly, as there is no competent evidence of a current 
diagnosis of a disorder manifested by bilateral foot pain, or 
a nexus between a current foot disability and service, the 
veteran's claim is implausible and not well-grounded.  
Therefore, the claim must be denied.  38 U.S.C.A. § 5107(a). 


ORDER

Service connection for a disorder manifested by bilateral 
foot pain is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

